Inasmuch as the plaintiff, individually, is only entitled to a share of the proceeds of the recovery, the case is distinguishable from that of O'Shea v. Lehigh Valley R.R. Co. (79 App. Div. 254), and the question as to whether there could be a recovery for the benefit of the other members of the decedent's family is not raised by the request to charge "that if the carelessness or negligence of the plaintiff contributed in any degree, however slight, to cause the accident, the jury must find a verdict for the defendant of no cause of action." As to the question discussed in the O'Shea case we express no opinion.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, VANN and CHASE, JJ., concur; WERNER, J., not sitting.
Judgment affirmed. *Page 546